Citation Nr: 1212897	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  04-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, including as due to service-connected bilateral pes planus.

2.  Entitlement to service connection for a low back disability, including as due to service-connected bilateral pes planus.

3.  Entitlement to a compensable disability rating for a hernioplasty scar.

4.  Entitlement to a disability rating greater than 10 percent prior to July 31, 2002, greater than 30 percent from July 31, 2002, to May 11, 2011, and greater than 50 percent thereafter, for bilateral pes planus.

5.  Entitlement to an earlier effective date than June 1, 1987, for a grant of service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to November 1954.

This case has a long and complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  Given the complicated procedural history of the Veteran's currently appealed claims, the Board will address each claim in turn in this Introduction.

With respect to the Veteran's request to reopen a previously denied claim of service connection for a low back disability, including as due to service-connected bilateral pes planus, an extensive review of the Veteran's very large claims file shows that, in February 2007, the Board denied a claim of service connection for a low back disability, including as due to service-connected bilateral pes planus.  This decision was not appealed to the Court and became final.  See 38 U.S.C.A. §§ 7104, 7266. 

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a low back disability, including as due to service-connected bilateral pes planus, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

With respect to the Veteran's increased rating claim for bilateral pes planus, the Board notes that, in a June 1991 rating decision, the RO granted service connection for bilateral pes planus and assigned a zero percent rating effective June 29, 1987.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7104.

In a March 2004 rating decision, the RO granted service connection for pes planus with mild degenerative changes at the first metatarsophalangeal (MTP) joint of the right foot, assigning a 10 percent rating effective July 31, 2002, and for pes planus with mild degenerative changes at the first MTP joint of the left foot, assigning a 10 percent rating effective July 31, 2002.  After the Veteran perfected a timely appeal on these claims, in an April 2008 decision, the Board recharacterized the issues on appeal as entitlement to an increased rating for bilateral pes planus, currently rated as 10 percent disabling for the right foot and as 10 percent disabling for the left foot, and entitlement to a separate compensable rating for mild degenerative changes at the first MTP joint of the right and left foot.  The Board also denied the Veteran's increased rating claim for bilateral pes planus, evaluated as 10 percent disabling in each of his feet, and granted separate 10 percent ratings for mild degenerative changes at the first MTP joint of the right and left foot.  

Both the Veteran, through his attorney, and VA's Office of General Counsel appealed the Board's April 2008 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion).  Both parties noted in the Joint Motion that they were appealing only the Board's denial of an increased rating claim for bilateral pes planus and not the assignment of separate 10 percent ratings for mild degenerative changes at the first MTP of the right and left foot.  The Court granted the Joint Motion in February 2010.  

In October 2010, the Board remanded the Veteran's increased rating claim for bilateral pes planus, currently rated as 10 percent disabling for the right foot and as 10 percent disabling for the left foot, to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

This matter also is on appeal from an October 2009 rating decision which denied, in pertinent part, the Veteran's claim for a compensable disability rating for a hernioplasty scar.

This matter finally is on appeal from a March 2011 rating decision in which the RO denied, in pertinent part, the Veteran's claim of entitlement to an earlier effective date than June 1, 1987, for the grant of service connection for bilateral pes planus.  The Veteran disagreed with this decision in June 2011.

A Central Office Board hearing was held in March 2005 before a Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  The issues discussed at this Board hearing were entitlement to increased ratings for pes planus with degenerative changes of the left foot and the right and service connection for a low back disability, including as secondary to service-connected bilateral pes planus.  As the Board noted in April 2008, the Veteran declined a new hearing before a different Veterans Law Judge in February 2008 correspondence.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As is explained below in greater detail, new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a low back disability, including as due to service-connected bilateral pes planus.  The Board also finds that additional development is required before the underlying claim can be adjudicated on the merits.  The issues of entitlement to service connection for a low back disability, entitlement to a compensable disability rating for a hernioplasty scar, entitlement to an earlier effective date than June 1, 1987, for a grant of service connection for bilateral pes planus and entitlement to a disability rating greater than 10 percent prior to July 31, 2002, greater than 30 percent from July 31, 2002, to May 11, 2011, and greater than 50 percent thereafter, for bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In February 2007, the Board denied the Veteran's claim of service connection for a low back disability, including as due to service-connected bilateral pes planus.

2.  The evidence submitted since February 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, including as due to service-connected bilateral pes planus, because it suggests that the Veteran currently experiences a low back disability which may be related to active service, including as due to service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The February 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  Evidence submitted since the February 2007 Board decision in support of the claim of service connection for hypertension is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied claim of service connection for a low back disability, including as due to service-connected bilateral pes planus.  He specifically contends that he has submitted additional medical records which demonstrate that he currently experiences a low back disability which was caused or aggravated (permanently worsened) by his service-connected bilateral pes planus.

In February 2007, the Board denied, in pertinent part, the Veteran's claim of service connection for a low back disability, including as due to service-connected bilateral pes planus.  The Board concluded that the competent evidence showed that the Veteran's current complaint of low back pain was attributable to degenerative joint disease of the spine but this disability had not been attributed to active service or any incident of service.  The Board also concluded that, although the Veteran was competent to report that standing on his feet for prolonged periods aggravated (or worsened) his low back pain, there was no competent evidence which indicated that the Veteran's service-connected bilateral pes planus caused or contributed to his current low back disability.  Thus, the claim was denied.  The Veteran did not initiate an appeal of the February 2007 Board decision and it became final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011). 

The claim of service connection for a low back disability, including as due to service-connected bilateral pes planus, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen this claim in a statement on a VA Form 21-4138 which was dated on July 7, 2008, and date-stamped as received by the RO on August 19, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen the previously denied claim of service connection for a low back disability, including as due to service-connected bilateral pes planus, new evidence submitted since the December 2007 Board decision consists of voluminous additional VA and private outpatient treatment records and lay statements.  The Board notes initially that, since he first filed claims with VA in the 1970's and since the most recent final Board decision issued in December 2007, the Veteran repeatedly has submitted voluminous annotated duplicate evidence, to include copies of all VA correspondence, rating actions, and Board decisions to the RO and the Board.  The Veteran also has submitted additional duplicate copies of his service treatment records and service personnel records since December 2007.  All of this evidence already was of record at the time of the Board's most recent final denial of the Veteran's service connection claim for a low back disability, including as due to service-connected bilateral pes planus, in December 2007.

In May 2008, the Veteran submitted copies of certain of his VA outpatient treatment records.  A review of the Veteran's May 2008 submission shows that, in an August 2007 letter which was included in his VA outpatient treatment records, a VA attending physician advised the Veteran that his back x-rays showed an osteoporotic wedge deformity at L1.  This physician stated that the Veteran's back pain "may be related to this deformity."  The Board observes that this record was constructively of record in the Veteran's very large claims file as of the December 2007 Board decision. See generally Bell v. Derwinski, 2 Vet. App. 611 (1992).  

On VA outpatient treatment in February 2008, the Veteran complained of chronic low back pain.  Physical examination showed he was obese and walked with a cane, tenderness to palpation in the lumbar spine paraspinous muscles, and minimal bony tenderness in al lumbar levels.  The assessment included muscular chronic low back pain with a question of whether it was contributed to by L1 compression fracture.  

The Veteran reported to an emergency room (ER) at a VA Medical Center (VAMC) in September 2008 complaining of low back pain.  He left without being evaluated by a physician, however.

The Veteran again reported to a VAMC ER in October 2008 complaining of chronic low back pain since the day before.  The VA clinician noted that he had seen the Veteran recently in the ER with the same complaint.  The Veteran reported that he had been on his feet the day before "for a long time" and this led to right knee and ankle pain.  He rated his pain as 9/10 on a pain scale (with 10/10 being the worst pain).  He denied any recent trauma, weakness, numbness, incontinence, dysuria, hematuria, or melena.  Physical examination showed he was obese, no focal tenderness or deformity of the back, a good range of motion in the back, and negative straight leg raising.  The diagnoses included acute/chronic low back pain.  The Veteran was given an intramuscular injection of Toradol and "reports feeling better."  The Veteran was counseled on losing weight because that was not helping his back.

On a VAMC ER visit in June 2010, the Veteran complained of a 4-6 day history of increasing pain across his back to his left hip "because VA sent the wrong type of shoe."  He reported that he had been sent "normal" shoes instead of boot-type shoes.  He worked as a barber and was on his feet all day long.  He denied dysuria, hematuria, other than normal urgency, and frequency.  His pain was sharp, constant, and radiating to the back of his knee.  He had to pick up his left leg to get in to the car.  A history of chronic low back pain was noted.  He ambulated in to the ER with no complications using a cane.  Physical examination showed a steady gait, dragging/limping with left foot/hip, he moved all of his extremities, and diffuse left paraspinal tenderness to palpation in the lumbar region.  The assessment was back sprain with lumbar radiculopathy.  The Veteran was discharged and ambulated out of the ER.

On a VAMC ER visit in March 2011, the Veteran complained of chronic right low back pain "exacerbated by his job as a barber."  Physical examination showed he was able to bend at the waist to approximately 90 degrees without difficulty and had a stable walking gait.  The assessment was back.  The Veteran was given an intramuscular injection of Toradol and reported that this helped his low back pain.  He was discharged home in stable condition.

On a VAMC ER visit in April 2011, the Veteran's complaints included low back pain "for weeks."  He denied any injury and ambulated with a cane.  He stated that his shoes were causing bilateral foot pain.  Physical examination showed he was in moderate distress, ambulating with a cane, no spinous process in the back, and paraspinatous muscle tightness and tenderness to palpation.  The diagnosis was exacerbation of chronic low back pain.  The Veteran was given an intramuscular injection of Toradol which resolved his low back pain.  He was discharged home in stable condition.

On a VAMC ER visit in October 2011, the Veteran complained of ongoing low back pain for "years" that was "not significantly changed from prior" visits.  A history of mild to moderate lumbar spondylosis was noted.  The Veteran denied any new weakness/numbness in his feet, no gait change, no change in bowel/bladder function, and no saddle anesthesia.  He also denied any trauma.  Physical examination showed he was sitting comfortably at bedside, speaking full sentences, and in no acute distress.  The assessment was lumbar spondylosis.  The Veteran was given an intramuscular injection of Toradol which resolved his low back pain.  He was discharged home in stable condition.

VA x-rays of the lumbar spine taken in November 2011 showed degenerative changed which had progressed since December 2009.

The Board acknowledges that the newly submitted VA outpatient treatment records show continuing treatment for hypertension since 2007.  All of the newly submitted evidence is to the effect that the Veteran currently experiences a low back disability which could be attributed to active service, including as due to service-connected bilateral pes planus.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since December 2007 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, including as due to service-connected bilateral pes planus, and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a low back disability, including as due to service-connected bilateral pes planus, is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a low back disability, including as due to service-connected bilateral pes planus, is reopened; to this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for a low back disability, including as due to service-connected bilateral pes planus.  Because the reopened claim of service connection for a low back disability, including as due to service-connected bilateral pes planus, is being remanded to the RO for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his attorney on this claim. 

The Veteran contends that he incurred a low back disability during active service.  He alternatively contends that his service-connected bilateral pes planus caused or contributed to his low back disability.  To date, the Veteran has not been scheduled for a VA examination which addresses the contended causal relationship between a low back disability and active service, including as due to service-connected bilateral pes planus.  The Board notes that the VA clinician who examined the Veteran on November 15, 2011, did not provide any rationale for his opinion that the Veteran's service-connected bilateral pes planus did not cause or contribute to his current low back disability.  It also is not clear whether this VA clinician had access to or reviewed the claims file prior to offering his medical opinion, although claims file review is not the sine qua non for a determination of the adequacy or inadequacy of a challenged VA examination.  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination to determine the current nature and etiology of his low back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand also is necessary before the Veteran's claims of entitlement to a compensable disability rating for a hernioplasty scar, entitlement to an earlier effective date than June 1, 1987, for a grant of service connection for bilateral pes planus and entitlement to a disability rating greater than 10 percent prior to July 31, 2002, greater than 30 percent from July 31, 2002, to May 11, 2011, and greater than 50 percent thereafter, for bilateral pes planus can be adjudicated.

The Board notes in this regard that, because adjudication of the Veteran's earlier effective date claim for bilateral pes planus likely will affect adjudication of his increased rating claim for bilateral pes planus, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's increased rating claim for bilateral pes planus must be deferred pending adjudication of the earlier effective date claim for bilateral pes planus.

With respect to the Veteran's earlier effective date claim for a grant of service connection for bilateral pes planus, the Board notes that an extensive review of the Veteran's very large claims file indicates that the RO denied this claim in a March 2011 rating decision.  The Veteran, through his attorney disagreed with this decision in June 2011 correspondence.  To date, although the RO correctly promulgated an SOC on the other issues disagreed with in the June 2011 correspondence from the Veteran's attorney, an SOC has not been issued to the Veteran and his attorney on his earlier effective date claim for a grant of service connection for bilateral pes planus.  The Court has held that, where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should issue an SOC on the Veteran's claim of entitlement to an effective date earlier than June 1, 1987, for a grant of service connection for bilateral pes planus.

With respect to the Veteran's increased rating claim for bilateral pes planus, the Board notes that, in correspondence dated on January 3, 2011, but date-stamped as received by the RO on January 9, 2012, the Veteran's attorney contended that, due to a misunderstanding, the Veteran had not been provided with the VA examination requested in the Board's October 2010 remand.  (The Board notes parenthetically that the January 3, 2011, date listed on this correspondence from the Veteran's attorney may be a typographical error.)  A review of the Board's October 2010 remand indicates that the RO was directed to schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral pes planus.  See Board remand dated October 28, 2010, at pp. 4-5.  Although it appears from a review of the claims file that the Veteran was seen by a VA clinician on outpatient treatment on November 15, 2011, he was not provided with the VA examination requested in the Board's October 2010 remand.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that a VA examiner must explain the basis for his or her opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion is "based on sufficient facts or data."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Given the foregoing, and especially in light of the October 2010 Board remand instructions concerning the requested VA examination, the Board finds that, the November 15, 2011, VA outpatient treatment note is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  The Board notes in this regard that, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO to re-certify this appeal to the Board in February 2012 without complying with the October 2010 remand instructions.  Given this error, another remand is required.  Accordingly, on remand, the Veteran should be scheduled for an updated VA examination which determined the current nature and severity of his service-connected bilateral pes planus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's increased rating claim for a hernioplasty scar, the Veteran and his attorney essentially have contended that his service-connected hernioplasty scar is more disabling than currently evaluated.  The Board notes that, in October 2009 correspondence from the Veteran's attorney, she advised VA that the Veteran had failed to report for VA examination in September 2008 because neither he nor his attorney had been informed of this examination.  A review of the claims file confirms that the Veteran failed to report for VA examination when it was scheduled in September 2008.  A copy of the Veteran's September 2008 VA examination notice also was included in the claims file.  It does not appear that this VA examination notice was mailed to an incorrect mailing address for the Veteran or that it was returned as undeliverable by the postal service.  It is not clear from a review of the claims file, however, whether a copy of this VA examination notice was mailed to the Veteran's attorney.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected hernioplasty scar.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board observes that, since he first filed claims with VA in the 1970's, the Veteran repeatedly has submitted voluminous annotated duplicate evidence, to include copies of all VA correspondence, rating actions, and Board decisions to the RO and the Board.  The Veteran is advised that he should discontinue submitting duplicate evidence to VA as this only delays the adjudication of his claims by requiring repeated reviews of evidence previously considered by the RO and the Board.  The Veteran should be assured that VA will consider all evidence of record and has access to and copies of all correspondence and rating actions (to include rating decision, Statements of the Case (SOCs), and Supplemental Statements of the Case (SSOCs)) issued to him.  He should not submit such evidence to VA.  The Veteran also should not submit additional duplicate copies of his service treatment records and service personnel records as all of this evidence has been obtained and associated with his claims file and has been considered on multiple occasions by VA in adjudicating his claims.  Again, the Veteran is advised that submission of voluminous duplicate evidence only delays adjudication of his claims.  

The Board finally observes that, because the Veteran submitted additional VA outpatient treatment records in November 2011 without a waiver of RO jurisdiction, this appeal must be remanded for RO consideration of this evidence in the first instance.  See generally 38 C.F.R. § 19.37 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue an SOC on the claim of entitlement to an effective date earlier than June 1, 1987, for a grant of service connection for bilateral pes planus to the Veteran and his attorney.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Provide the Veteran and his attorney with appropriate VCAA notice on his reopened claim of service connection for a low back disability, including as due to service-connected bilateral pes planus.  A copy of this notice letter should be included in the claims file.

3.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability since his service separation and/or who have treated him for bilateral pes planus or a hernioplasty scar in recent years.  Advise the Veteran not to submit duplicate evidence to VA, including copies of VA correspondence, rating actions, service treatment records, or service personnel records as this only delays the adjudication of his claims and all of this evidence already is contained in his very large claims file.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his low back disability, including as due to service-connected bilateral pes planus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a service-connected disability, to include bilateral pes planus, caused or aggravated (permanently worsened) the Veteran's low back disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

5.  As requested in the Board's October 2010 remand, schedule the Veteran for updated VA examination to determine the current nature and severity of his service-connected bilateral pes planus. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should identify any bilateral foot disability/ies currently experienced by the Veteran, if possible.  For each of the Veteran's feet, the examiner should state whether the Veteran experiences moderate pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, severe pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, or pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation or not improved by orthopedic shoes or appliances.

6.  Schedule the Veteran for updated VA examination to determine the current nature and severity of his service-connected hernioplasty scar. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should identify any disability experienced by the Veteran due to his service-connected hernioplasty scar, if possible.  For the Veteran's hernioplasty scar, the examiner should determine whether it is not operated but remediable, postoperative recurrent, readily reducible and well supported by a truss or belt, small postoperative recurrent or unoperated irremediable, not well supported by a truss or belt, or not readily reducible, or large postoperative recurrent, not well supported under ordinary conditions and not readily reducible or considered inoperable.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


